Citation Nr: 0608642	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  00-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
lumbosacral disc syndrome, currently rated as 40 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1978 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim of 
entitlement to a rating in excess of 20 percent for his 
service-connected back disability.  

By a May 2001 Board decision, the veteran's service-connected 
back condition was increased to 40 percent disabling.  An 
effective date of March 13, 1998, the date of claim for an 
increased rating, was assigned by a June 2001 rating 
decision.      

The May 2001 Board decision was vacated by the United States 
Court of Appeals for Veterans Claims (Court) by a March 2002 
Order and the matter was remanded to the Board.  

Thereafter, in November 2002, the Board remanded the matter 
to the RO.  It is now again before the Board for disposition.  
Thereafter, the veteran also appealed the RO's decision to 
deny TDIU and that issue is also before the Board.


REMAND

The veteran contends that he is unable to maintain 
substantially gainful employment due to the severity of his 
service-connected back condition.  Total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2005). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).

Service connection is currently only in effect for the 
veteran's back condition, which is currently rated as 40 
percent disabling.  Here, the veteran has been unemployed 
since 1992.  It is further noted that it was stated in the 
May 1998 VA examination report that the veteran was 
unemployable, and had apparently been so since he had surgery 
in 1992.  However, no such opinion was rendered in any of the 
subsequent VA examination reports (August 1999, July 2002, 
and September 2004).  It is the determination of the Board 
that a VA examination be scheduled in order to determine the 
current nature and severity of the veteran's service-
connected back disability, to include whether the veteran's 
service-connected back disability by itself renders him 
unemployable.  
    
Finally, it appears from a review of the claims folder that 
the veteran had been considered for vocational 
rehabilitation.  The Board has determined that it should be 
ascertained whether the veteran has participated in such 
program and, if so, the veteran's VA vocational 
rehabilitation file is to be associated with the claims 
folder as the information contained therein would most 
certainly be germane to the instant matter. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  Ascertain whether the veteran has 
undergone vocational rehabilitation and, 
if so, associate his vocational 
rehabilitation file with the claims 
folder.  

2.  Schedule a VA medical examination in 
order to determine the current nature and 
severity of the veteran's service-
connected back disability, to include 
whether the veteran's service-connected 
back disability renders him unemployable.  
The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  All signs and symptoms of 
his service-connected back disability 
should be described in detail, including 
any signs and symptoms present that would 
be necessary for rating intervertebral 
disc syndrome under the old and new 
rating criteria.  Additionally, all signs 
and symptoms necessary for rating his 
disability under the new spine rating 
criteria should be described in detail, 
including describing any associated 
objective neurologic abnormalities.  
Furthermore, in addition to addressing 
range of motion, the examiner is 
requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  Finally, the 
examiner is to include a medical opinion, 
with full rationale, as to whether the 
veteran's service-connected back 
disability alone (excluding the effects 
of non-service-connected disabilities or 
advancing age) render him unemployable.  
The claims folder must be provided to and 
reviewed by the doctor in conjunction 
with the examination, and the examination 
report should note that such has been 
accomplished.  

3.  Readjudicate the claims, to include 
consideration as to whether the case 
should be referred to appropriate VA 
officials for extraschedular 
consideration.  Thereafter, if the claims 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


